Cite as 2016 Ark. App. 472


                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CV-16-465


                                               OPINION DELIVERED OCTOBER 19, 2016

XAZEVIER DUNBAR                                APPEAL FROM THE PULASKI
                             APPELLANT         COUNTY CIRCUIT COURT,
                                               EIGHTH DIVISION
V.                                             [NO. 60JV-15-624]

ARKANSAS DEPARTMENT OF                         HONORABLE WILEY A.
HUMAN SERVICES AND MINOR                       BRANTON, JR., JUDGE
CHILDREN
                   APPELLEES                   AFFIRMED; MOTION TO
                                               WITHDRAW GRANTED



                         ROBERT J. GLADWIN, Chief Judge

       In this no-merit appeal, the Pulaski County Circuit Court terminated appellant

Xazevier Dunbar’s parental rights to her five children on March 3, 2016. She filed a notice

of appeal on March 15, 2016. Counsel for appellant filed a motion to withdraw as counsel

on appeal and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human

Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i)

(2015), asserting that he has made a conscientious review of the record in this case and of

the applicable law but has found no meritorious issues that could arguably support the

appeal. After being served by certified mail with the motion to withdraw and a copy of the

no-merit brief, appellant filed pro se points for reversal, and the Arkansas Department of

Human Services (DHS) and the attorney ad litem filed a joint responsive brief. We affirm

the termination-of-parental-rights order and grant counsel’s motion to withdraw.
                                Cite as 2016 Ark. App. 472

                                    I. Procedural History

       A petition for dependency-neglect was filed by DHS on May 5, 2015, alleging that

appellant’s five children, K.L. (born July 25, 2003), M.R. (born October 14, 2007), C.N.

(born October 31, 2009), J.B. (born October 14, 2010), and S.N. (born October 20, 2012),

were at substantial risk of serious harm as the result of educational neglect and parental

unfitness.1 While investigating an unsubstantiated hotline call in January 2015, DHS

discovered that two of the children had several unexcused absences from school, which

supported a case for educational neglect, and on March 17, 2015, a protective-services case

was opened. Appellant had prior involvement with DHS through a supportive-services case

in August 2011, a foster-care case in December 2011, and a subsequent protective-services

case in March 2013. During the course of DHS’s investigation, appellant was combative

with the social worker, who filed a police report. Attempts to speak with the children at

their schools and with appellant at her home were largely unsuccessful, and on April 28,

2015, appellant would not allow a DHS social worker to speak to her children, even with

law enforcement present. On April 27, 2015, K.L.’s grandmother reported major concerns

about the children, stating that she knew appellant had mental-health issues and that

appellant had attacked her with a stick, which was reported to police.

       A motion for expedited hearing was filed on May 12, 2015, wherein the attorney ad

litem alleged that appellant was in jail due to her failure to appear on a disorderly conduct



       1
         As set forth in the petition for dependency-neglect, the putative father of K.L. and
J.D. is unknown, the father of M.R. is James Richards, Jr., and the father of C.N. and S.N.
is Christopher Nash. None of these men are the subject of this appeal.
                                               2
                                Cite as 2016 Ark. App. 472

charge arising from an April 2015 encounter with police. Attached were police reports that

indicated a history of domestic violence between appellant and her oldest daughter. An

order for expedited hearing was granted, and a hearing was set for May 19, 2015. On May

12, 2015, DHS sought an order directing appellant to permit a full investigation of the report

it had received against her in January. The trial court granted DHS’s petition, and an order

was filed directing DHS to interview the children outside appellant’s presence and directing

appellant to cooperate with the child-maltreatment investigator.

       DHS filed an amended petition for ex parte emergency custody and dependency-

neglect on May 15, 2015, alleging that the children had been subjected to physical abuse,

educational neglect, and parental unfitness. The attached affidavit outlined the history of

DHS caseworkers’ attempts to locate the children. The caseworker alleged that three of the

children had signs of physical abuse in the form of scratches and scars; appellant had driven

a car with the children and had “rushed up” behind the caseworker’s car during one attempt

to locate appellant and her children; appellant had a history of being committed or

institutionalized due to mental-health issues; and appellant had physically assaulted the

caseworker. An ex parte order was signed on May 15, 2015, finding probable cause to

believe that the children were dependent-neglected and placing the children in DHS

custody.

       An interim order filed on May 19, 2015, required (1) DHS to supervise appellant’s

visitation; (2) appellant to submit to random drug and alcohol screens; (3) the children to

submit to drug screens; (4) no relative placement of children without a court order; and (5)

visitation with the mother to be terminated at any time she acted in an aggressive, violent,
                                              3
                                 Cite as 2016 Ark. App. 472

or threatening manner or appeared to be emotionally or mentally unstable. A probable-

cause order was filed on June 8, 2015, and reflected the same requirements contained in the

interim order of that date. On June 29, 2015, DHS filed a motion to transfer custody of

K.L. to Willie Carpenter, the paternal grandmother, and an agreed order was filed on June

20, 2015, to that effect.

       The July 20, 2015 adjudication order found the children to be dependent-neglected.

The trial court took notice of the prior dependency-neglect case and found by clear and

convincing evidence that the children had been subjected to aggravated circumstances “in

the sense that it is unlikely that services to the family will result in successful reunification

within a reasonable period of time as measured from the children’s perspective and consistent

with their developmental needs.”

       The adjudication order states that, in the prior case, the children were out of the

home in excess of one year and were found to be dependent-neglected due to inadequate

supervision and parental unfitness because of their mother’s mental-health issues. Appellant

admitted that she had mental-health issues and was off of her medications at the time of the

incident that had caused some of her children to go into foster care in early 2012. The trial

court had found that appellant’s long-term mental-health issues caused her to be an unfit

parent when she was not on her medications, and it had considered her history of being off

medications, her violence, and her noncompliance. Ultimately, the children were returned

to appellant in the prior case, and the case was closed in March 2013.

       However, the trial court noted in the adjudication order that, in the 2012 case,

appellant had submitted to a psychological evaluation by Dr. Paul Deyoub, who found that
                                               4
                                 Cite as 2016 Ark. App. 472

she carried an AXIS I diagnosis of schizoaffective disorder, bipolar type, polysubstance

dependence (stated to be in remission), cannabis abuse, and neglect of a child, perpetrator;

and an AXIS II diagnosis of borderline intellectual functioning. The order quotes Dr.

Deyoub’s report in part as follows:

       I think she has schizoaffective disorder, because of bipolar symptoms concurrent with
       symptoms of schizophrenia. She has problems with depression, lability of mood, and
       also a thought disorder which would characterize schizoaffective disorder. Drug
       abuse in the past has also complicated her symptoms and has likely contributed to
       psychotic episodes. This would especially be the case when she used PCP. I think
       there have been delusions and paranoid ideation, which she is reluctant to admit. She
       also tends to be isolated from her family, and her parenting scales indicated major
       difficulty raising the three children that were with her, while [S.N.] and [K.L.] were
       living with her mother for the last year. I think it is lucky that nothing happened to
       the three younger children for a woman that was out of control with mental illness,
       punching holes in the wall, and this violent behavior could have been directed
       toward these children. Her mental illness was significant, and she requires sustained
       mental-health treatment.

The trial court stated in the adjudication order that, “[i]n the current case, the mother’s

behavior is similar to that indicated in this psychological evaluation.”

       The trial court further found that appellant lacked credibility and “may not be

perceiving reality.” The trial court described appellant in its order as “assaultive, aggressive,

and combative.” The court found that she continued to have drug issues, that she had not

made marked improvement, and that “[a]ny apparent improvement in the mother’s

circumstances is merely temporary behavior on her part.” The goal of the case was

reunification, and appellant was to continue supervised visitation as long as she acted

appropriately. A further psychological evaluation was ordered for appellant.

       The permanency-planning order filed October 26, 2015, reflects the finding that it

was in the children’s best interest to remain in DHS custody; reunification remained the
                                               5
                                Cite as 2016 Ark. App. 472

goal of the case; and the trial court authorized, but did not require, that a termination-of-

parental-rights petition be filed. The trial court found that appellant had made no material

progress toward reunification and that her enrollment in a tax-preparation course was nice,

but not a realistic sign that she would be gainfully employed as a tax preparer, as the trial

court found that it could “not see the mother holding down any job.” The trial court made

a second finding of aggravated circumstances because it was unlikely that services would

result in successful reunification within a reasonable time. Further, the court found that

appellant had been combative and belligerent with caseworkers during visitations.

       DHS filed a motion to suspend visitation on October 30, 2015, alleging that since

the permanency-planning hearing, appellant had continued to be combative and belligerent

with the caseworker. “Moreover, the degree of the mother’s combativeness has increased

to such an extent that Ms. Scott (the caseworker) now has concerns about her and others’

physical safety when the mother comes for visitation at the agency office.” Attached to the

motion is an affidavit of Ashley Scott, agent and employee of DHS, describing various verbal

exchanges with appellant that escalated to cursing and threats, such as “I don’t play,” and

“You mother f—ers think I’m joking but I will make a fool out of you and all you mother

f—ers at DHS, don’t f—ing play with me Ms. Ashley.” After appellant filed a response

denying the allegations and the attorney ad litem joined DHS’s motion, the trial court

suspended visitation by order filed November 5, 2015.

       DHS filed a petition for termination of parental rights on December 3, 2015, and

alleged grounds under the statute as follows:



                                                6
                                  Cite as 2016 Ark. App. 472

       1) that other factors or issues arose subsequent to the filing of the original petition
       for dependency-neglect that demonstrate that placement of the juvenile in the
       custody of the parent is contrary to the juvenile’s health, safety, or welfare and that,
       despite the offer of appropriate family services, the parent has manifested the
       incapacity or indifference to remedy the subsequent issues or factors or rehabilitate
       the parent’s circumstances that prevent placement of the juvenile in the custody of
       the parent (See Ark. Code Ann. 9-27-341(b)(3)(B)(vii)(a));

       2) that the parent is found by a court of competent jurisdiction, including the
       juvenile division of circuit court, to have subjected any juvenile to aggravated
       circumstances (aggravated circumstances means a juvenile has been abandoned,
       chronically abused, subjected to extreme or repeated cruelty, sexually abused, or a
       determination has been made by a judge that there is little likelihood that services to
       the family will result in successful reunification) (See Ark. Code Ann. § 9-27-341
       (b)(3)(B)(ix)(a)(3)); and

       3) that a parent has abandoned the juvenile (See Ark. Code Ann. § 9-27-341
       (b)(3)(B)(iv).2

       At the termination-of-parental-rights hearing, appellant disrupted testimony and the

trial court’s ruling twenty-eight times, even after being admonished by the trial court not

to do so and in light of the trial court’s comments that appellant was helping DHS to prove

its case against her. The trial court stated,

       I’m going to instruct the witness on the witness stand, Ms. Scott, that you do not
       have to respond to the mother. She’s just babbling out loud, and I want her babbling
       out loud to be on the record, but nobody’s asking her any questions. Her lawyer
       can put her on the witness stand when it’s her turn if she wants to do so; but, right
       now, the only thing that the mother is doing is showing how inappropriate she is
       and that she cannot exercise any self-control. I want that to be reflected on the
       record.

During the trial court’s ruling, appellant continued to interrupt, and the following exchange

took place:



       2
         The third ground, abandonment, was alleged to apply to the father of one of the
children; he did not participate in the case.
                                              7
                                Cite as 2016 Ark. App. 472

       THE COURT:           The mother has subjected her children to educational neglect .
                            ..

       MS. DUNBAR:          That’s a lie.

       THE COURT:           . . . emotional abuse . . .

       MS. DUNBAR:          That is a lie. I would have been in court. They did not miss
                            over no 100 days of school. That don’t even make sense.

       THE COURT:           . . . emotional abuse, physical harm . . .

       MS. DUNBAR:          Two or three days sick when you went up there to the school.
                            My kids ain’t missed no 100 days of school. Y’all need to quit
                            all this lying. All this is bogus.

       THE COURT:           At this point, I’m gonna go ahead and have her taken out of the
                            courtroom because she’s not letting me rule.

       MS. DUNBAR:          Bye. F— you.

       The trial court found that the subsequent-factors ground and the aggravated-

circumstances ground had been proven by clear and convincing evidence. Further, that

appellant had not become minimally emotionally or psychologically stable enough to be a

fit parent; that she was in jail; that she had been in jail a few days without her medication,

but her erratic behavior was evident before she went to jail; and that if the children were

returned to her, they would be at risk of continued emotional and other harm. The trial

court found it to be in the children’s best interest to terminate appellant’s parental rights,

that the children were adoptable, and that they would be subject to potential harm if

returned to appellant. Appellant filed a timely notice of appeal, counsel filed his motion to

withdraw, appellant filed pro se points for reversal, and DHS and the attorney ad litem filed

a joint response. This appeal followed.

                                              8
                                 Cite as 2016 Ark. App. 472

                                       II. Applicable Law

       In Linker-Flores, the Arkansas Supreme Court described the procedure for

withdrawing as counsel from a termination-of-parental-rights appeal:

       [A]ppointed counsel for an indigent parent on a first appeal from an order terminating
       parental rights may petition this court to withdraw as counsel if, after a conscientious
       review of the record, counsel can find no issue of arguable merit for appeal.
       Counsel’s petition must be accompanied by a brief discussing any arguably
       meritorious issue for appeal. The indigent party must be provided with a copy of
       the brief and notified of her right to file points for reversal within thirty days. If this
       court determines, after a full examination of the record, that the appeal is frivolous,
       the court may grant counsel's motion and dismiss the appeal.

Linker-Flores, 359 Ark. at 141, 194 S.W.3d at 747–48. Subsequently the supreme court

elaborated on the appellate court’s role in reviewing a petition to withdraw in a termination-

of-parental-rights appeal, holding that when the trial court has taken the prior record into

consideration in its decision, a “conscientious review of the record” requires the appellate

court to review all pleadings and testimony in the case on the question of the sufficiency of

the evidence supporting the decision to terminate and that only adverse rulings arising at

the termination hearing need be addressed in the no-merit appeal from the prior orders in

the case. Lewis v. Ark. Dep’t of Human Servs., 364 Ark. 243, 217 S.W.3d 788 (2005).

       Termination-of-parental-rights cases are reviewed de novo. Greenhaw v. Ark. Dep’t

of Human Servs., 2016 Ark. App. 294, ___ S.W.3d ___. Grounds for termination of parental

rights must be proved by clear and convincing evidence, which is that degree of proof that

will produce in the finder of fact a firm conviction of the allegation sought to be established.

Id. The appellate inquiry is whether the trial court’s finding that the disputed fact was proved

by clear and convincing evidence is clearly erroneous. Id.

                                                9
                                 Cite as 2016 Ark. App. 472

       Termination of parental rights is a two-step process requiring a determination that

the parent is unfit and that termination is in the best interest of the child. Houseman v. Ark.

Dep’t of Human Servs., 2016 Ark. App. 227, 491 S.W.3d 153. The first step requires proof

of one or more statutory grounds for termination; the second step, the best-interest analysis,

includes consideration of the likelihood that the juvenile will be adopted and of the potential

harm caused by returning custody of the child to the parent. Ark. Code Ann. § 9-27-

341(b)(3)(B), (b)(3)(A) (Repl. 2015); Houseman, supra. Proof of only one statutory ground

is sufficient to terminate parental rights. Gossett v. Ark. Dep’t of Human Servs., 2010 Ark.

App. 240, 374 S.W.3d 205. A trial court is required to consider only potential harm to a

child’s health and safety that might come from continued contact with the parents; there is

no requirement to find that actual harm would result or identify the potential harm.

Hamman v. Ark. Dep’t of Human Servs., 2014 Ark. App. 295, 435 S.W.3d 495. The potential-

harm analysis is to be conducted in broad terms. Id.

                                   III. No-Merit Argument

       Counsel contends that, after his conscientious review of the record, he found no

issues of arguable merit for an appeal. Counsel recites the procedural history of the case and

contends that there was clear and convincing evidence that DHS had an appropriate

placement plan for the children. Ark. Code Ann. § 9-27-341(b)(1)(A). DHS introduced

uncontroverted testimony from Ashely Scott that the children were very loving, adoptable,

and needed permanency. The trial court found that they were adoptable and in need of

permanency. Therefore, clear and convincing evidence supported the trial court’s finding

that DHS’s placement plan for the children was appropriate, and further, that the children
                                              10
                                 Cite as 2016 Ark. App. 472

were adoptable. Ark. Code Ann. § 9-27-341(b)(3)(A)(i). Counsel also contends that clear

and convincing evidence supports the trial court’s finding of potential harm to the children

should they be returned to appellant’s custody. Ark. Code Ann. § 9-27-341(b)(3)(A)(ii).

The trial court took judicial notice of the previous involvement that DHS had with appellant

and the psychological evaluation performed in the earlier case. The trial court also heard

the testimony regarding appellant’s violent outbursts toward the caseworker and the

appellant’s continuous interruptions at the termination hearing.

       Finally, counsel maintains that clear and convincing evidence supported the statutory

grounds for termination. The subsequent-factors ground was supported by, among other

things, appellant’s outbursts toward the caseworker in front of the children; visitations

having to be supervised because of appellant’s erratic and threatening behavior; and

appellant’s removal from the courtroom due to her repeated outbursts. Ark. Code Ann. §

9-27-341(b)(3)(B)(vii)(a). Counsel contends that the aggravated-circumstances ground was

supported by the prior dependency-neglect case involving the family, which included a

psychiatric evaluation that indicated a permanent mental-health condition. Thus, the trial

court’s finding that it was unlikely that services to the family would result in successful

reunification within a reasonable period of time was supported by clear and convincing

evidence. Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3)(A).

                                IV. Pro Se Points for Reversal

       Appellant filed with this court a letter stating that she would like her parental rights

to be reinstated and for her visitation to be reestablished. She also stated that she was sorry



                                              11
                                Cite as 2016 Ark. App. 472

for her actions and has been trying to correct them. She asked for another chance to prove

herself for her children.

       DHS and the attorney ad litem filed a joint response and contend that they agree

with counsel’s motion and no-merit brief. They assert that appellant is barred from raising

any new argument on appeal, and any remaining argument is a challenge to the sufficiency

of the circuit court’s best-interest and statutory-ground findings. These arguments are

requests that we reweigh the evidence but are not reversible-error arguments. Posey v. Ark.

Dep’t of Human Servs., 370 Ark. 500, 262 S.W.3d 159 (2007). This court cannot act as a

super fact-finder or second-guess the circuit court’s credibility determination. Lynch v. Ark.

Dep’t of Human Servs., 2012 Ark. App. 149.

                                       V. Conclusion

       In dependency-neglect cases, if, after studying the record and researching the law,

appellant’s counsel determines that appellant has no meritorious basis for appeal, then

counsel may file a no-merit petition and move to withdraw. The petition must include an

argument section listing all rulings adverse to the appellant made by the circuit court on all

objections, motions, and requests made by the party at the hearing from which the appeal

arose and explaining why each adverse ruling is not a meritorious ground for reversal. The

petition must also include an abstract and addendum containing all rulings adverse to the

appellant made at the hearing from which the order on appeal arose. Ark. Sup. Ct. R. 6-

9(i). After carefully examining the record and the brief presented to us, we conclude that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit appeals in termination cases and that the appeal is wholly without merit.
                                             12
                                 Cite as 2016 Ark. App. 472

Accordingly, we affirm the order terminating appellant’s parental rights to her five children,

and counsel’s motion to withdraw is granted.

       Affirmed; motion to withdraw granted.

       VIRDEN and GLOVER, JJ., agree.

       Lightle, Raney, Streit & Streit, LLP, by: Jonathan R. Streit, for appellant.

       David Hodges, for appellee.




                                              13